Title: To Thomas Jefferson from George Riley, 23 November 1807
From: Riley, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            State of Maryland Montgomery CountyNovm 23. 1807—
                        
                        Mr Benjamin G Orr an Inhabitant of this County intends to apply to you for the appointment of Marshal for the
                            distrit of Collumbia, I can only say I have been acquainted with Mr Orr ever since he has resided in this County, I
                            beleave him to be well quallified for Business and from his gentlemanly Conduct, towards his neighbours and the citizens
                            of this County since his residence here, Beleave him worth your confidence
                        I am Sir with great respect yours
                        
                            George Riley
                            
                        
                    